 228DECISIONSOF NATIONALLABOR RELATIONS BOARDcircumstances, we must reject as a ground for clarifying the Car-penters' unit its assertion that the composite crew has historically beenincluded within the unit represented by the Carpenters.Furthermore, it is apparent from the facts recited above that craftlines have not been maintained within the composite crew, and all themembers of that crew regularly perform the same functions and ex-ercise the same skills.Accordingly, we cannot conclude that the em-ployees in this crew exercise the craft skills of, and for that reasonbelong in a single unit with, journeymen carpenters represented bythe Carpenters Union.'Nor, in view of the similar functions , andskills of all the crew employees, can we find that the maintenanceroofers which the Roofers has sought to represent constitute an ap-propriate, identifiable unit .8In view of the above, and as no union has asserted a claim to repre-sent the employees in any appropriate unit, we shall dismiss the Car-penters' motion for clarification and the Employer's petition for anelection.[The Board dismissed the motion for clarification and the petitionfor an election.]° See, e.g.,ACF Industries,Incorporated,136 NLRB 594,597-598;Blata-Knox Com-pany,135 NLRB 862, 864.8 See,e.g., International Minerals & Chemical Corporation(Potash Division),113 NLRB53, 56.Cf.ShellOil Company,116 NLRB 203.The seasonalinflux of temporary employees to performmaintenance roofing work doesnot require a different conclusion.MarksOxygen Company of AlabamaandUnited Steelworkersof America,AFL-CIO, Petitioner.Case No. 10-11C-5778. June2, 1964DECISION ON REVIEWOn February 17, 1964, the Regional Director for the Tenth Regionissued an amended Decision and Direction of Election in the above-entitled proceeding.'Thereafter, the Employer, in accordance withSection 102.67 of the Board's Rules and Regulations, Series 8, asamended, filed a timely request for review of the Regional Director'samended Decision and Direction of Election on the ground,inter alia,that the Regional Director had erroneously included truckdrivers inthe production and maintenance unit found appropriate herein.ThePetitioner filed a timely statement in opposition to the Employer's re-' In his original Decision andDirection of Election,issued January24, 1964, the Re-gionalDirector'had excludedtruckdrivers from the appropriate unit.Thereafter, uponmotion of the Petitioner which soughttheir inclusion,the Regional Directorreconsideredhis original decision and concludedthat the truckdriversshould be included.147 NLRB No. 31. MARKS OXYGEN COMPANY OF ALABAMA229quest for review.The Board, by telegraphic order dated March 9,1964, granted the request for review only insofar as it related, to theissue concerning the unit determination, and stayed the election .2The Board has considered the entire record in this case with respectto the Regional Director's determination under review, and herebyaffirms the Regional Director's decision to include the truckdrivers inthe unit heretofore found appropriate.The Employer is engaged in the manufacture, sale, and distributionof oxygen, nitrogen, and argon gases at its Decatur, Alabama, plant.The record shows that the nine truckdrivers, whose unit placement isthe sole matter of disagreement between the parties, transport theEmployer's product to both local and distant points. They are paid ona trip basis, whereas the other employees in the production and main-tenance unit are paid on an hourly rate.3Aside from picking updelivery bills and routings from the plant office and loading trucks, thedrivers perform no other duties at the plant.Loading takes an es-timated 30 to 45 minutes for each trip.When making local deliveries,the drivers may load more than once each day-perhaps two or threetimes.The fill room operator and helper assist in loading the twocylinder trucks.The six liquid trucks apparently are loaded by thetruckdrivers, without assistance.The truckdriversare under sep-arate supervision from the plant employees, and thereisno inter-change between the two groups.There is no history of collective bar-gaining at the plant; the Petitioner seeks a plant vide unit, includingthe drivers; and no union seeks to represent the drivers separately.The Employer contends that the Board's decision in theKoestercase4 compels a finding, on. the above facts, that the truckdrivers donot have a sufficient community of interest with the plant employeesto warrant their inclusion in the production and maintenance unit.We do not agree.' Prior to theKoesterdecision, the Board for a pe-riod of time followed a policy ofrequiringthe inclusion of truck--drivers in production and maintenance units unless the partir s agreedto exclude them, or unless another labor organization sought to rep-resent them separately.6 In theKoestercase,supra,the Board reversed2 Procedural issues raised bythe Employerin its request for review were rejected aslacking in merit and are not considered in this Decisionon Review.In additionto the truckdrivers, the unit iscomposedof four operatorsand four assist-ant operators(working four shifts),one fillroom operator,one helper,one janitor, andone maintenance mechanic(working only a day shift).4 E. H. KoesterBakery Co., Inc.,136 NLRB 1006.Member Leedom dissented in thecited case and has considered himself boundby that decision.See, for example,TopsChemicalCompany,137 NLRB 736. However, he would reachthe result herein on thebasis of the dissent in the citedcase.He thereforefindsitunnecessary to adopt therationale hereinafterset forth.5The other Board decisionscited by theEmployer are inapposite.6 The ValleyofVirginiaCooperativeMilk ProducersAssociation,127 NLRB 785ThomasElectronics,Inc.,107 NLRB 614. 230DECISIONSOF NATIONALLABOR RELATIONS BOARDthe policy ofrequiringthe inclusion of truckdrivers where there wasdisagreement.However, it did not reverse the finding, stated inValley o f Virginia,concerning a community of interest between truck-drivers and production and maintenance employees in relation to theflow of materials and products into and out of the plant. Nor did theBoard reverse such basic policies as (a) a plantwide unit is presump-tively appropriate; (b) a petitioner's desires as to the unit is always arelevant consideration; and (c) it is not essential that a unit be themostappropriate unit.The elimination of the policy ofrequiring theinclusion of truckdrivers brought the Board's policy with respect tosuch employees into harmony with its long-standing and oft-statedpolicy of not compelling a labor organization to seek representationin the most comprehensive grouping.Where, as here, a labor organi-zation is willing, and seeks, to represent them in a plantwide unit, weagree with the Regional Director that even though they may be awayfrom the plant most oral]. of the time and do little or no work in theplant, truckdrivers have sufficient community of interest with produc-tion and maintenance employees to warrant including them in such aunit.Accordingly, the case is hereby remanded to the Regional Directorfor the purpose of holding an election pursuant to his Decision andDirection of Election, except that the payroll period for determiningeligibility shall be that immediately preceding the date above.Milk Drivers and Dairy Employees,Local Union No. 537andSealtest Foods,a Division of National Dairy Products Cor-porationandAssociated Milk Dealers of Denver,Incorporated.Case No. 27-CE-1. June 3, 1964DECISION AND ORDEROn November 26, 1963, Trial Examiner James R. Hemingway issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].'Respondent'smotion for oral argument is deniedbecause,in our opinion,the record,exceptions,and brief adequatelyset forththe issues and positionsof the parties.147 NLRB No. 35.